*Nott. J.,
dissented :
As there is no exception taken to the proceedings in this case, I presume the plaintiff has set out every thing necessary to show that he is entitled to recover The defendant, by making default, admitted every thing stated in the declaration. It only remained to prove the amount of the demand; and on that subject the judgment and fi. fa. in the action were conclusive.
It was not necessary to produce the ca. sa. The undertaking of the bail is, that his principal shall pay the debt, or surrender himself in discharge of his bail, or that he will pay the debt for him. The jury are not at liberty, as in an action of escape against the sheriff, to give less than the amount of the judgment against the principal, that is, the sum for which the bail is bound.
If the plaintiff has not set forth a good cause of action in his declaration, the judgment may be arrested; but, as the proceedings are not before us, we cannot judge of that matter; no such ground, however, is taken.
But, if the defendant is liable at all, it must be for the sum actually *40due, and the jury are no more at liberty to give nominal damages, than they are on a promissory note, or single bill.
King, for the motion. Prioleak, contra.
Coloock, J., concurred with Nott, J.